On September 13, 2002, and pursuant to Gov.Bar R. V(5a)(A)(l)(b), relator, Cuyahoga County Bar Association, filed with this court a Motion for Interim Remedial Suspension pursuant to Gov.Bar R. V(5a), alleging that respondent, Michael J. Herron, a.k.a. Michael John Herron, has committed *1417numerous violations of the Code of Professional Responsibility and poses a substantial threat of serious harm to the public. Respondent did not file a response to the motion.
Upon consideration thereof, it is ordered by this court that the motion be, and hereby is, denied.
IT IS FURTHER ORDERED, sua sponte, that all documents filed with this court in this case shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings.
IT IS FURTHER ORDERED, sua sponte, that service shall be deemed made on respondent by sending this order, and all other orders in this case, by certified mail to the most recent address respondent has given to the Attorney Registration Office.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), and that publication be made as provided for in Gov.Bar R. V(8)(D)(2).
Douglas, Cook and Lundberg Stratton, JJ., dissent.